 Case
 Case 0:20-cv-61912-DPG Document
      2:09-cv-02108-AHM-RC       27-3 33-3
                           Document    Entered
                                           Filedon06/05/09
                                                   FLSD Docket
                                                           Page10/30/2020
                                                                2 of 4 PagePage  1 of 3
                                                                            ID #:1409



1    ABE LUCA, ESQ. (235953)
2
     ablu22@hotmail.com
     Freedom Watch, Inc.
3    9701 Wilshire Blvd.
     Suite 923, 9th Floor
4    Beverly Hills, CA 90212
5
     Telephone: 310-651-3026
     Facsimile: 310-651-3025
6
     Of Counsel; Larry Klayman, Esq.
7    Chairman and General Counsel
8    Freedom Watch, Inc.

9    Attorneys for the Plaintiff
10

11                           IN THE UNITED STATES DISTRICT COURT

12
                                CENTRAL DISTRICT OF CALIFORNIA
                                           WESTERN DIVISION
13

14   In the matter of
15
     Jacqueline Williams in the Right of                    )       CASE NO: 2:09-cv-2108 AHM-RCx
16   and for the Benefit of American                        )
     International Group and herself and                    )       APPLICATION OF LARRY
17   other Shareholders Of the Class                        )       KLAYMAN FOR ADMISSION
18                                                          )       PRO HAC VICE
            Plaintiffs,                                     )
19                                                          )       Hearing Date: June 8, 2009
                 v.                                         )       Time:         10:00 a.m.
20
                                                            )       Courtroom: 14
21   EDWARD M. LIDDY, et al.                                )
                                                            )       Hon. A. Howard Matz
22          Defendants.                                     )
                                                            )
23

24
     TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
25
            PLEASE TAKE NOTICE that at the above time and place, the undersigned will apply for
26

27   permission to appear as counsel pro hac vice before the United States District Court in the

28   Central District of California in this matter. I, Larry Klayman, certifies that:
                                                                                                   [1]
 Case
 Case 0:20-cv-61912-DPG Document
      2:09-cv-02108-AHM-RC       27-3 33-3
                           Document    Entered
                                           Filedon06/05/09
                                                   FLSD Docket
                                                           Page10/30/2020
                                                                3 of 4 PagePage  2 of 3
                                                                            ID #:1410



1            1.       I am admitted to the following Supreme courts: Florida , the District of Columbia,
2
     and Pennsylvania.
3
             2.       I am currently in good standing in the above-mentioned courts (see attachment A)
4

5
     and I have never been subject to discipline in any of the courts to which I have been admitted.

6            3.       I recently moved to California and am scheduled to take the California bar exam
7    in July, 2009.
8
             4.       My contact information is the following:
9
                      (b)    Business address: Freedom Watch, Inc. 9701 Wilshire Blvd., Beverly
10

11                           Hills, CA 90212, Tel: (310) 651-3026, Fax: (310)-651-3025

12           5.       I am not currently pro hac vice with this court.
13
             6.       In the case of Baldwin Hardware v. Frank Su Enterprises (93-cv-1185), Judge
14
     William D. Keller instructed me to attach a copy of his order, which I no longer have in my
15
     possession, concerning sanctions which I maintain were unfairly meted out. A review of this
16

17   order by Bar Associations confirms that I did nothing wrong. According to my recollection, this

18   order was issued over 15 years ago.
19
             7.       The current attorney of record in this case is:
20
                             Abe Luca, Esq. (235953), tel: (805) 300-4068
21

22
                             26500 Agoura Rd #102-853, Calabasas, CA 91302

23           8.       My role in the above mentioned litigation will be to become the attorney of record
24   for the Plaintiffs.
25
             I declare under penalty of perjury under the laws of the State of California that the
26
     forgoing is true and correct.
27

28

                                                                                                       [2]
 Case
 Case 0:20-cv-61912-DPG Document
      2:09-cv-02108-AHM-RC       27-3 33-3
                           Document    Entered
                                           Filedon06/05/09
                                                   FLSD Docket
                                                           Page10/30/2020
                                                                4 of 4 PagePage  3 of 3
                                                                            ID #:1411



1

2
     Respectfully submitted,
3
     DATED: June 05, 2009
4

5
                                               By /s/ Larry Klayman                .
                                               Larry Klayman, Esq.
6                                              Chairman
                                               Freedom Watch, Inc.
7                                              9701 Wilshire Blvd. Suite 900
8                                              Beverly Hills, CA 90212

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                 [3]
